Order entered May 29, 2014




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-13-01569-CR

                              THE STATE OF TEXAS, Appellant

                                                V.

                                 JOHN M. CHERRY, Appellee

                      On Appeal from the Criminal District Court No. 5
                                   Dallas County, Texas
                            Trial Court Cause No. F10-72386

                                            ORDER
        Before the Court is appellee’s May 28, 2013 motion for extension of time to file his brief.

We GRANT the motion. We ORDER appellee’s brief received May 28, 2014 filed as of the

date of this order.


                                                       /s/   JIM MOSELEY
                                                             JUSTICE